EX-10.61 9 ex10-614th1.htm FOURTH AMENDMENT TO CREDIT AGREEMENT

FOURTH AMENDMENT TO CREDIT AGREEMENT

            THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated
as of November 13, 2002, by and among NUI CORPORATION, a New Jersey corporation
(the "Borrower"); the lenders from time to time parties thereto (collectively,
the "Lenders" and each individually, a "Lender"); FLEET NATIONAL BANK, as Agent
for the Lenders (in such capacity, with its successors and assigns, the
"Agent"); PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent (in such
capacity, with its successors and assigns, the "Syndication Agent"); and FIRST
UNION NATIONAL BANK, as Documentation Agent (in such capacity, with its
successors and assigns, the "Documentation Agent").

RECITALS

            A.            The Borrower, the Lenders, the Agent, the Syndication
Agent and the Documentation Agent are parties to that certain Credit Agreement
dated as of December 19, 2001, as amended through the date hereof (the "Credit
Agreement").  Capitalized terms used herein without definition have the meanings
assigned to them in the Credit Agreement.

            B.            The Borrower has requested that the Termination Date
be extended from December 18, 2002 to February 12, 2003, with pricing
adjustments to be effective from and after December 19, 2002, all as set forth
below.

            C.            The Lenders are willing to consent to such amendments
on the terms and conditions hereinafter set forth.

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

I.            AMENDMENTS TO CREDIT AGREEMENT.         Subject to the
satisfaction of each of the conditions set forth herein, the Credit Agreement is
hereby amended as follows:

A.            Extension of Termination Date.  Section 1.1 of the Credit
Agreement is amended by deleting the definition of "Termination Date" set forth
therein and substituting the following:

"Termination Date" means February 12, 2003, unless earlier terminated in
accordance with the terms hereof.

B.            Pricing. 

1.            Effective December 19, 2002,the definition of "Applicable
Euro-Rate Margin" set forth in Section 1.1 of the Credit Agreement is amended by
deleting the table set forth therein and substituting the following: 


Senior Unsecured Debt Rating

Applicable
Euro-Rate Margin

Level 1
Greater than or equal to A-/A3

75.0

Level 2
BBB+/Baa1

85.0

Level 3
BBB/Baa2

95.0

Level 4
BBB-/Baa3

105.0

Level 5
Rated less than BBB-/Baa3

190.0

 2.            For the convenience of the parties, the amendment of the table
included in the definition of Facility Fee Rate effected as of October 25, 2002
pursuant to the Third Amendment to Credit Agreement among the parties executed
on such date is set forth in its entirety below:

Senior Unsecured Debt Rating

Facility Fee Rate

Level 1
Rated greater than or equal to A-/A3

12.5

Level 2
BBB+/Baa1

15.0

Level 3
BBB/Baa2

17.5

Level 4
BBB-/Baa3

20.0

Level 5
Rated less than BBB-/Baa3

35.0

II.            REDUCTION OF COMMITMENTS.  Effective as of December 18, 2002, at
the Borrower's request under Section 2.10 of the Credit Agreement, the aggregate
Commitments shall be permanently reduced from $80,000,000 to $55,000,000.  Each
Lender's Commitment, after giving pro rata effect to such reduction, is set
forth opposite its name on the signature page hereto.

III.            REFERENCES IN LOAN DOCUMENTS; CONFIRMATION.  All references to
the "Credit Agreement" in any Loan Documents shall, from and after the date
hereof, refer to the Credit Agreement as amended by this Amendment.  All Loan
Documents heretofore executed by the Borrower shall remain in full force and
effect and, by the execution of this Amendment by the Borrower, such Loan
Documents are hereby ratified and affirmed.

 

IV.            REPRESENTATIONS, WARRANTIES AND COVENANTS.  The Borrower hereby
represents and warrants to, and covenants and agrees with, the Agent and the
Lenders that:

            A.            The execution and delivery of this Amendment has been
duly authorized by all requisite corporate action on the part of the Borrower.

            B.            The representations and warranties of the Borrower and
each of the Guarantors contained in the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date of
this Amendment as though made at and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date.  Since the
Closing Date, no event or circumstance has occurred or existed which could
reasonably be expected to have Material Adverse Effect.  As of the date hereof,
after giving effect to this Amendment, no Potential Default or Event of Default
has occurred and is continuing.

            C.            Neither the Borrower, nor any of the Guarantors, is
required to obtain any consent, approval or authorization from, or to file any
declaration or statement with, any governmental instrumentality or other agency
or any other Person in connection with, or as a condition to, the execution,
delivery or performance of this Amendment by such party.

            D.            This Amendment constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the rights and remedies of creditors generally or the
application of principles of equity, whether in any action at law or proceeding
in equity.

V.            CONDITIONS.   The willingness of the Agent and the Lenders to
amend the Credit Agreement is subject to the satisfaction of the following
conditions precedent:

            A.            The Borrower shall have executed and delivered to the
Agent (or shall have caused to be executed and delivered to the Agent by the
appropriate persons) the following:

            1.            On or before the date hereof:

                        (a)  This Amendment;

                        (b)  The Confirmation of Guaranty executed by the
Guarantors; and

            (c)  True and complete copies of (i) any required stockholders'
and/or directors' consents and (ii) any resolutions required for the due
authorization of the execution, delivery and performance by the Borrower of this
Amendment, certified by a duly authorized officer of the Borrower.

            2.            Such other supporting documents and certificates as
the Agent, any Lender or their counsel may reasonably request within the time
period(s) reasonably designated by the Agent, such Lender or their counsel.

            B.            All legal matters incident to the transactions hereby
contemplated shall be reasonably satisfactory to the Agent's counsel and to the
Lenders' counsel.

VI.            MISCELLANEOUS.

            A.            As provided in the Credit Agreement, the Borrower
agrees to reimburse the Agent upon demand for all reasonable fees and
disbursements of counsel to the Agent incurred in connection with the
preparation of this Amendment.

            B.            This Amendment shall be governed by, and construed in
accordance with, the law of the State of New Jersey.

            C.                    This Amendment may be executed by the parties
hereto in several counterparts hereof and by the different parties hereto on
separate counterparts hereof, all of which counterparts shall together
constitute one and the same agreement.  Delivery of an executed signature page
of this Amendment by facsimile transmission shall be effective as an in-hand
delivery of an original executed counterpart hereof.

[The next pages are the signature pages.]


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,

have caused this Fourth Amendment to Credit Agreement to be executed by their
respective officers thereunto duly authorized as of the date first written
above.

ATTEST:                        NUI CORPORATION

By: /S/  Joyce M. Fajnor                                             By: /S/
Charles N. Garber

Name:  Joyce M. Fajnor                                             Name: Charles
N. Garber

 

Title:    Assistant Secretary                                             
Title: Vice President of Finance & Treasurer

By: /S/  Joyce M. Fajnor                                             By: /S/ A.
Mark Abramovic

Name:  Joyce M. Fajnor                                             Name: A. Mark
Abramovic

 

Title:    Assistant Secretary                                             
Title: Sr. VP, COO and CFO

FLEET NATIONAL BANK,

in its capacity as the Agent hereunder

By:  /S/  Stephen J. Hoffman

Name:   Stephen J. Hoffman

Title:     Director

 


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Fourth Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

Commitment After Reduction:            FLEET NATIONAL BANK

$11,000,000.00

Commitment Percentage:                        By:  /S/  Stephen J. Hoffman

            0.200000%     Name:   Stephen J. Hoffman

            Title:     Director


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Fourth Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

Commitment After Reduction:            PNC BANK, NATIONAL ASSOCIATION

$9,777,777.78

Commitment Percentage:                        By:     /S/  Michael Richards

            0.177778%     Name:      Michael Richards

            Title:       Vice President


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Fourth Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

Commitment After Reduction:            FIRST UNION NATIONAL BANK

$9,777,777.78

Commitment Percentage:                        By:      /S/  Rotcher Watkins

            0.177778%     Name:       Rotcher Watkins

            Title:        Managing Director


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Fourth Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

Commitment After Reduction:BANK OF TOKYO-MITSUBISHI TRUST

            $7,333,333.33COMPANY

Commitment Percentage:

            0.133333%     By:     /S/  J. William Rhodes

                        Name:      J. William Rhodes

            Title:       Vice President


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Fourth Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

Commitment After Reduction:            CITIZENS BANK

$7,333,333.33

Commitment Percentage:                        By:     /S/   Michael Ovellet

            0.133333%     Name:       Michel Ovellet

            Title:        Vice President


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Fourth Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

Commitment After Reduction:            CIBC INC.

$6,111,111.11

Commitment Percentage:                        By:      /S/  George Knight

            0.111111%     Name:       George Knight

            Title:         Managing Director

                                                                       
                CIBC World Markets Corp as Agent


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Fourth Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

Commitment After Reduction:            MELLON BANK, N.A.

            $3,666,666.67

Commitment Percentage:                        By:      /S/  Roger N. Stanier

            0.066667%     Name:       Roger N. Stanier

            Title:         Vice President


CONFIRMATION OF GUARANTY

            Each of the undersigned Guarantors hereby joins in the execution of
the foregoing Fourth Amendment to Credit Agreement, dated November 13, 2002 and
effective as of December 19, 2002 (the "Amendment"), to which this Confirmation
of Guaranty is attached (1) to confirm its consent, to the extent required, to
all of the transactions contemplated by the Amendment and (2) to confirm and
ratify its Guaranty Agreement (the "Guaranty") entered into as required under
such Credit Agreement, dated as of December 19, 2001, in favor of the Agent on
behalf of the Lenders, which Guaranty remains in full force and effect. 
Capitalized terms used herein without definition have the meanings assigned to
them in the Credit Agreement, as amended.

Each of the undersigned Guarantors hereby agrees that the representations and
warranties contained in the Credit Agreement and the other Loan Documents with
respect to the undersigned are true and correct in all material respects on and
as of the date hereof as though made at and as of such date, except to the
extent that such representations and warranties expressly relate to an earlier
date.  Since the Closing Date, no event or circumstance has occurred or exists
which could reasonably be expected to have Material Adverse Effect.  As of the
date hereof and after giving effect to the Amendment, no Potential Default or
Event of Default has occurred and is continuing.

                                                                             NUI
CAPITAL CORP.

                                                                            
By:    /S/  Charles N. Garber

                Title: Treasurer

                                                                            
By:    /S/  A. Mark Abramovic

                Title:  Vice President

                                                                            
UTILITY BUSINESS SERVICES, INC.

                                                                            
By:    /S/  Charles N. Garber

                Title: Treasurer

                                                                            
By:    /S/  A. Mark Abramovic

                Title: Vice President


                                                                             NUI
ENERGY BROKERS, INC.

                                                                            
By:    /S/  Charles N. Garber

                Title: Treasurer

                                                                            
By:    /S/  A. Mark Abramovic

                Title: Vice President

                                                                             NUI
ENERGY SOLUTIONS, INC.

                                                                            
By:    /S/  Patti Helfer

                Title:  Treasurer

                                                                            
By:  /S/  Robert F. Lurie

                Title: President

                                                                             NUI
ENVIRONMENTAL GROUP, INC.

                                                                            
By:    /S/  Charles N. Garber

                Title: Treasurer

                                                                            
By:    /S/  A. Mark Abramovic

                Title: Vice President

                                                                             NUI
ENERGY, INC.

                                                                            
By:    /S/  Patti Helfer

                Title:  Treasurer

                                                                            
By:  /S/  Robert F. Lurie

                Title: President

                                                                             NUI
INTERNATIONAL, INC.

                                                                            
By:    /S/  Charles N. Garber

                Title: Treasurer

                                                                            
By:    /S/  A. Mark Abramovic

                Title: Vice President

                                                                             NUI
TELECOM, INC.

                                                                            
By:    /S/  Patti Helfer

                Title:  Treasurer

                                                                            
By:  /S/  Robert F. Lurie

                Title: President

                                                                             NUI
SERVICE, INC.

                                                                            
By:    /S/  Charles N. Garber

                Title: Treasurer

                                                                            
By:    /S/  A. Mark Abramovic

                Title: Vice President

                                                                             NUI
SALES MANAGEMENT, INC.

                                                                            
By:    /S/  Charles N. Garber

                Title: Treasurer

                                                                            
By:    /S/  A. Mark Abramovic

                Title: Vice President

                                                                            
T.I.C. ENTERPRISES, L.L.C.

                                                                            
By:    /S/  Charles N. Garber

                Title: Treasurer

                                                                            
By:    /S/  A. Mark Abramovic

                Title: Vice President